                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                 HAMMOND DIVISION

NICOLE C. HENDERSON,                          )
     Plaintiff,                               )
                                              )
               v.                             )     CAUSE NO.: 2:18-CV-76-JEM
                                              )
NANCY A. BERRYHILL,                           )
Deputy Commissioner for Operations,           )
Social Security Administration,               )
       Defendant.                             )

                                    OPINION AND ORDER

       This matter is before the Court on a Complaint [DE 1], filed by Plaintiff Nicole C. Henderson

on February 21, 2018, and an Opening Brief [DE 15], filed June 28, 2018. Plaintiff requests that the

decision of the Administrative Law Judge be reversed and remanded for further proceedings. On

July 12, 2018, the Commissioner filed a response, and on September 10, 2018, Plaintiff filed a reply.



I.     Background

       On June 25, 2014, Plaintiff filed an application for benefits alleging that she became disabled

on July 30, 2013. Plaintiff’s application was denied initially and upon reconsideration. On February

15, 2017, Administrative Law Judge (“ALJ”) Michelle Whetsel held a hearing at which Plaintiff,

with an attorney representative, and a vocational expert (“VE”) testified. On March 22, 2017, the

ALJ issued a decision finding that Plaintiff was not disabled.

       The ALJ made the following findings under the required five-step analysis:

       1.      The claimant has not engaged in substantial gainful activity since June 25,
               2014, the application date.

       2.      The claimant has the following severe impairments: anxiety, depression,
               bipolar disorder, posttraumatic stress disorder (PTSD), hypothyroidism, and
               borderline diabetes.
       3.     The claimant does not have an impairment or combination of impairments
              that meets or medically equals the severity of one the listed impairments in
              20 CFR 404, Subpart P, Appendix 1.

       4.     The claimant has the residual functional capacity to perform a full range of
              medium work, as that term is described in 20 CRF 416.967(c) except that:
              she can frequently climb ramps, stairs, ladders, ropes, or scaffolds, and can
              frequently balance, stoop, kneel, crouch and crawl; she can remember and
              follow simple, but not detailed, instructions; she can perform assigned tasks,
              but not always at a production rate pace, but can meet the end of day work
              goals; she can have occasional contact with coworkers, supervisors, and the
              general public; and she can occasionally adapt to rapid changes in the
              workplace.

       5.     The claimant is unable to perform any past relevant work.

       6.     The claimant was 35 years old, which is defined as a younger individual age
              18-49, on the date the application was filed.

       7.     The claimant has at least a high school education and is able to communicate
              in English.

       8.     Transferability of job skills is not material to the determination of disability
              because using the Medical-Vocational Rules as a framework supports a
              finding that the claimant is “not disabled,” whether or not the claimant has
              transferable job skills.

       9.     Considering the claimant’s age, education, work experience, and residual
              functional capacity, there are jobs that exist in significant numbers in the
              national economy that the claimant can perform.

       10.    The claimant has not been under a disability, as defined in the Social Security
              Act, since June 25, 2014, the date the application was filed.

The Appeals Council did not take jurisdiction of the claim, leaving the ALJ’s decision the final

decision of the Commissioner.

       The parties filed forms of consent to have this case assigned to a United States Magistrate

Judge to conduct all further proceedings and to order the entry of a final judgment in this case.




                                                 2
Therefore, this Court has jurisdiction to decide this case pursuant to 28 U.S.C. § 636(c) and 42

U.S.C. § 405(g).

II.    Standard of Review

       The Social Security Act authorizes judicial review of the final decision of the Agency and

indicates that the Commissioner’s factual findings must be accepted as conclusive if supported by

substantial evidence. 42 U.S.C. § 405(g). Thus, a court reviewing the findings of an ALJ will reverse

only if the findings are not supported by substantial evidence or if the ALJ has applied an erroneous

legal standard. See Briscoe v. Barnhart, 425 F.3d 345, 351 (7th Cir. 2005). Substantial evidence

consists of “such relevant evidence as a reasonable mind might accept as adequate to support a

conclusion.” Schmidt v. Barnhart, 395 F.3d 737, 744 (7th Cir. 2005) (quoting Gudgel v. Barnhart,

345 F.3d 467, 470 (7th Cir. 2003)).

       A court reviews the entire administrative record but does not reconsider facts, re-weigh the

evidence, resolve conflicts in evidence, decide questions of credibility, or substitute its judgment

for that of the ALJ. See Boiles v. Barnhart, 395 F.3d 421, 425 (7th Cir. 2005); Clifford v. Apfel, 227

F.3d 863, 869 (7th Cir. 2000); Butera v. Apfel, 173 F.3d 1049, 1055 (7th Cir. 1999). Thus, the

question upon judicial review of an ALJ’s finding that a claimant is not disabled within the meaning

of the Social Security Act is not whether the claimant is, in fact, disabled, but whether the ALJ “uses

the correct legal standards and the decision is supported by substantial evidence.” Roddy v. Astrue,

705 F.3d 631, 636 (7th Cir. 2013) (citing O’Connor-Spinner v. Astrue, 627 F.3d 614, 618 (7th Cir.

2010); Prochaska v. Barnhart, 454 F.3d 731, 734-35 (7th Cir. 2006); Barnett v. Barnhart, 381 F.3d

664, 668 (7th Cir. 2004)). “[I]f the Commissioner commits an error of law,” the Court may reverse

the decision “without regard to the volume of evidence in support of the factual findings.” White v.


                                                  3
Apfel, 167 F.3d 369, 373 (7th Cir. 1999) (citing Binion v. Chater, 108 F.3d 780, 782 (7th Cir.

1997)).

          At a minimum, an ALJ must articulate her analysis of the evidence in order to allow the

reviewing court to trace the path of her reasoning and to be assured that the ALJ considered the

important evidence. See Scott v. Barnhart, 297 F.3d 589, 595 (7th Cir. 2002); Diaz v. Chater, 55

F.3d 300, 307 (7th Cir. 1995); Green v. Shalala, 51 F.3d 96, 101 (7th Cir. 1995). An ALJ must

“‘build an accurate and logical bridge from the evidence to [the] conclusion’ so that, as a reviewing

court, we may assess the validity of the agency’s final decision and afford [a claimant] meaningful

review.” Giles v. Astrue, 483 F.3d 483, 487 (7th Cir. 2007) (quoting Scott, 297 F.3d at 595); see also

O’Connor-Spinner, 627 F.3d at 618 (“An ALJ need not specifically address every piece of evidence,

but must provide a ‘logical bridge’ between the evidence and his conclusions.”); Zurawski v. Halter,

245 F.3d 881, 889 (7th Cir. 2001) (“[T]he ALJ’s analysis must provide some glimpse into the

reasoning behind [the] decision to deny benefits.”).

III.      Analysis

          Plaintiff argues that the ALJ’s decision should be remanded because it is not supported by

substantial evidence. Specifically, Plaintiff challenges the ALJ’s subjective symptom analysis, the

weight assigned to treating physician Dr. Varghese, and the residual functional capacity (RFC)

finding. The Commissioner argues that substantial evidence supports the ALJ’s decision.

          “A treating physician’s opinion regarding the nature and severity of a medical condition is

entitled to controlling weight if it is well supported by medical findings and not inconsistent with

other substantial evidence in the record.” Gudgel, 345 F.3d at 470 (citing 20 C.F.R.

§ 404.1527(d)(2)); see also Hamilton v. Colvin, 525 F. App’x 433, 439 (7th Cir. 2013) (“While the


                                                   4
ALJ is right that the ultimate question of disability is reserved to the Commissioner, a treating

physician’s opinion that a claimant is disabled ‘must not be disregarded.’”) (quoting SSR 96–5p,

1996 WL 374183, at *5 (July 2, 1996)) (citing 20 C.F.R. § 416.927(e)(2)); Roddy, 705 F.3d at 636

(“Even though the ALJ was not required to give [the treating physician]’s opinion [that the claimant

could not handle a full-time job] controlling weight, he was required to provide a sound explanation

for his decision to reject it.”).

        The ALJ noted that Dr. Varghese’s opinions “are within the purview of his expertise and

generally consistent with the record as a whole.” AR 22. However, the ALJ discounts the opinions

because they “appear[] to be based primarily on the claimant’s self-reported subjective complaints

rather than any objective observations.” Id. The ALJ found that Plaintiff has, at times, been noted

to be cooperative, to display normal behavior, to demonstrate at least fair insight and judgment, and

to have a logical thought process.

        This treatment of Dr. Varghese’s opinions is problematic for multiple reasons. First, “a

psychological assessment is by necessity based on the patient’s report of symptoms and responses

to questioning . . . .” Aurand v. Colvin, 654 F. App’x 831, 837 (7th Cir. 2016); accord Bainter v.

Colvin, No. 13 C 9105, 2015 WL 5177754 at *8 (N.D. Ill. Sept. 2, 2015). Second, though the ALJ

cites generally to large exhibits in the evidence to support specific “normal” capacities in particular

areas of mental health, the ALJ builds no bridge between this evidence and her conclusions that Dr.

Varghese’s opinion is not entitled to controlling weight and is only entitled to some weight. The ALJ

does not indicate which limited functional ability opined by Dr. Varghese the ALJ considers to be

inconsistent with each mental health characteristic that she cites. It can be consistent for a person

to have extensive limitations due to mental impairments and to also have normal findings in other


                                                  5
mental health areas. A mental impairment does not necessarily affect every aspect of a person’s

mental functioning. Third, there is nothing in the record to suggest that Dr. Varghese based his

opinions on Plaintiff’s reports and did not instead rely on his own clinical observations in forming

his medical opinions. See Seuss v. Colvin, 945 F. Supp. 2d 920, 933-34 (N.D. Ill. 2013).

       Thus, the ALJ has not articulated sufficient analysis for finding Dr. Varghese’s opinions to

be either not well supported by medical findings or inconsistent with other substantial evidence in

the record. This case must be remanded for a new determination of the amount of weight to give Dr.

Varghese’s opinions.

       Plaintiff also argues that the ALJ erred in analyzing Plaintiff’s subjective symptoms. When

determining a claimant’s subjective symptoms, the ALJ must consider a claimant’s statements about

her symptoms, such as pain, and how the symptoms affect her daily life and ability to work. See 20

C.F.R. § 416.1529(a); SSR 16-3p, 2017 WL 5180304 (Oct. 25, 2017). A finding of disability cannot

be supported by subjective allegations of disabling symptoms alone. Id. Instead, the ALJ must weigh

the claimant’s subjective complaints, the relevant objective medical evidence, and any other

evidence of the factors listed in 20 C.F.R. § 416.929(c)(3). The ALJ is not permitted to

       make a single, conclusory statement that “the individual’s statements about his or her
       symptoms have been considered” or that “the statements about the individual’s
       symptoms are (or are not) supported or consistent.” It is also not enough for [ALJs]
       simply to recite the factors described in the regulations for evaluating symptoms. The
       determination or decision must contain specific reasons for the weight given to the
       individual’s symptoms, be consistent with and supported by the evidence, and be
       clearly articulated so the individual and any subsequent reviewer can assess how the
       [ALJ] evaluated the individual’s symptoms.

SSR 16-3p 2017 WL 5180304 at *9 (emphasis added).

       Here, the ALJ recounted Plaintiff’s testimony and reports of subjective symptoms and noted

medical evidence in the record. The ALJ then concluded that Plaintiff’s statements of the effects of

                                                 6
her symptoms are not entirely consistent with the evidence of record. Missing, however, is any

analysis of which allegations of subjective symptoms the ALJ rejected and the reasons for which

they were rejected, such as which pieces of evidence are inconsistent with each rejected allegation.

Without specific reasons, the Court is unable to assess how the ALJ evaluated Plaintiff’s symptoms.

This lack of analysis provides an independent ground for remand.

       Also well taken is Plaintiff’s argument that the ALJ failed to consider Plaintiff’s carpal

tunnel syndrome. A rheumatologist diagnosed Plaintiff with bilateral carpal tunnel syndrome. AR

1536; accord AR 50. The ALJ rejected Plaintiff’s allegations of carpal tunnel syndrome on the basis

that no problems with hand usage were noted at Plaintiff’s initial interview at the field office and

because “claimant has demonstrated intact strength and sensation.” Id. at 18. However, the

individual who performed the initial interview is given the title “Ms.” without any other indication

that the interviewer is a medical professional or has any medical training. Id. at 206. There is no

indication that Plaintiff would have been required to use her hands at this initial interview in a way

that would have revealed the extent of her limitations due to carpal tunnel syndrome. Additionally,

the “intact strength and sensation” noted in the record comes from a physical examination taken in

a hospital emergency department. Id. at 1376. This notation is not narrowed to any one particular

part of Plaintiff’s body, and Plaintiff’s reason for reporting to the emergency department was

abdominal pain. Id. at 1373. These two pieces of the record cited by the ALJ in support of rejected

carpal tunnel syndrome as a severe impairment do not provide the substantial evidence necessary

to uphold the ALJ’s decision. This is a third independent basis for remand.

       In light of the errors already noted, further analysis of the remaining arguments is not

warranted.


                                                  7
IV.    Conclusion

       For the foregoing reasons, the Court hereby GRANTS the Opening Brief [DE 15] and

REMANDS this matter for further proceedings consistent with this opinion.

       SO ORDERED this 25th day of January, 2019.

                                          s/ John E. Martin
                                          MAGISTRATE JUDGE JOHN E. MARTIN
                                          UNITED STATES DISTRICT COURT
cc:    All counsel of record




                                             8
